

Exhibit 10.1
EMPLOYMENT AGREEMENT


This employment agreement (this “Agreement”) by and between Lions Gate
Entertainment Corp. (“Lions Gate”) and Michael Burns (“Burns”) is entered into
as of October 30, 2012 (the “Effective Date”). Lions Gate and Burns agree that
as of the Effective Date, the terms of this Agreement shall replace and
supersede the employment agreement entered into as of September 1, 2006, as
subsequently amended, between Burns and Lions Gate (the “Prior Agreement”), with
the sole exception of Section 6 of the Prior Agreement which shall remain in
full force and effect.


This Agreement relates to the terms and conditions of Burns' employment with
Lions Gate for the term specified herein.


The parties hereby agree as follows:


1.    Employment. Lions Gate hereby employs Burns to serve in the capacity of
Vice Chairman of Lions Gate on the terms and conditions set forth herein. Burns
shall render such services as are customarily provided by persons in the
capacity of Vice Chairman in the entertainment industry and as may be reasonably
requested by Lions Gate. Burns hereby agrees to comply with all reasonable
requirements, directions and requests, and with all reasonable rules and
regulations made by Lions Gate in connection with the regular conduct of its
business; to render services during Burns' employment hereunder whenever and
wherever and as often as Lions Gate may reasonably require in a competent,
conscientious and professional manner, and as instructed by Lions Gate in all
matters, including those involving artistic taste and judgment, but there shall
be no obligation on Lions Gate to cause or allow Burns to render any services,
or to include all or any of Burns' work or services in any motion picture or
other property or production. Notwithstanding the foregoing, Lions Gate
acknowledges that Burns is a shareholder of Ignite Entertainment and Cerulean,
LLC and the parties agree to negotiate at arms-length any matters concerning
Lions Gate and Ignite or Cerulean.


2.    Term. Burns' employment term under this Agreement shall commence on the
Effective Date and continue through and including the fifth (5th) anniversary of
the Effective Date (the “Expiration Date”), subject to early termination as
provided in this Agreement (the “Term”).


3.    Base Salary. Lions Gate shall pay Burns an annual fixed salary of
US$1,000,000 from the Effective Date through the end of the Term (“Base Salary”)
payable in equal installments in accordance with Lions Gate's standard payroll
practices.


4.    Discretionary Annual Bonus.


(a)    Bonus Opportunity. During the Term, Burns shall be eligible to receive a
discretionary annual bonus (the “Discretionary Bonus”) based on Lions Gate's
fiscal year. The Discretionary Bonus shall have a target of fifty percent (50%)
of Burns' Base Salary. Lions Gate's Compensation Committee (“Compensation
Committee”) shall establish performance

1



--------------------------------------------------------------------------------



criteria upon which the determination of the Discretionary Bonus amount, if any,
shall be made, such criteria to be established at the beginning of the
applicable fiscal year. For Lions Gate's 2013 fiscal year, the Compensation
Committee has previously determined that Burns' entitlement to a Discretionary
Bonus and/or the amount of any such bonus shall be based upon the following
criteria (with no emphasis to be derived from the order in which they appear):
Lions Gate's EBITDA, revenue and bottom line performance, earnings, free cash
flow levels, debt reduction and interest cost savings (such financial metrics of
Lions Gate to be measured on a consolidated basis), Lions Gate's share price,
and growth of Lions Gate's core library asset, as well as Lions Gate's ability
to pay such bonus and the Compensation Committee's consideration of such other
criteria as it may determine (such as transformative transactions and
initiatives completed by Lions Gate which may result in general long-term growth
of the business). For any fiscal year in which Burns is employed for only a
portion of that fiscal year, Burns shall be eligible for consideration by the
Compensation Committee for a pro-rata Discretionary Bonus following the end of
and with respect to that fiscal year. The Discretionary Bonus (or portion
thereof if either Section 4(b) or 4(c) below applies), if any, that is payable
in cash shall be payable in a timely manner, but in any event when bonuses, if
any, are generally given to Lions Gate's other senior-level employees and in all
events within the “short-term deferral” period provided under Treasury
Regulation Section 1.409A-1(a)(4).


(b)    Election to Receive Portion of Bonus in Equity. In his sole discretion,
Burns may elect to receive fifty percent (50%) of his earned Discretionary Bonus
for a particular fiscal year in the form of equity in lieu of a cash payment;
provided, however, that any such election must be made prior to the date on
which the Compensation Committee determines whether any such Discretionary Bonus
will be paid to Burns for such fiscal year (the date of any such determination
by the Compensation Committee, the “Bonus Determination Date”). Lions Gate shall
provide notice to Burns in advance of the Bonus Determination Date such that he
has a reasonable opportunity to timely make such election. In the event that
Burns elects to receive 50% of his Discretionary Bonus in this manner, the
Compensation Committee will determine in its sole discretion on or before the
Bonus Determination Date whether the portion of the Discretionary Bonus subject
to such election will be paid in the form of an option to acquire Lions Gate
common shares, an award of Lions Gate common shares, or a combination thereof as
determined by the Compensation Committee (with the number of shares subject to
any such option or award to be determined as provided in Section 4(d) below).
Any such option or shares awarded to Burns pursuant to such election shall be
fully vested on the Bonus Determination Date, and the per share exercise price
of any such option shall be equal to the closing price of a Lions Gate common
share on the Bonus Determination Date.


(c)    Equity Payment of Bonus Above $1.5 Million. In the event that the total
Discretionary Bonus awarded to Burns for a given fiscal year is greater than one
million five hundred thousand dollars (US$1,500,000) and without regard to
whether Burns has elected to receive a portion of such Discretionary Bonus in
the form of equity, the total amount of such Discretionary Bonus that is greater
than one million five hundred thousand dollars (US$1,500,000) will be paid in
the form of an option to acquire Lions Gate common shares, an award of Lions
Gate common shares, or a combination thereof as determined by the Compensation
Committee in its sole discretion (with the number of shares subject to any such
option or award to be determined as provided in Section 4(d) below). Any such
option or shares

2



--------------------------------------------------------------------------------



awarded to Burns pursuant to this Section 4(c) shall be fully vested on the
Bonus Determination Date, and the per share exercise price of any such option
shall be equal to the closing price of a Lions Gate common share on the Bonus
Determination Date.


(d)    Determination of Equity Awarded for Bonus. If any portion of a
Discretionary Bonus is to be paid to Burns in the form of an option to acquire
Lions Gate common shares pursuant to this Section 4, such option shall be
evidenced by and subject to the terms of an option agreement in the form
generally then used by Lions Gate to evidence grants of stock options under
Lions Gate's stock incentive plan as then in effect (such form to be modified as
appropriate to reflect that the option will be fully vested on the Bonus
Determination Date), and the number of shares subject to such option shall be
determined by the Compensation Committee on the applicable Bonus Determination
Date, with the intent being that such option shall have a grant date fair value
equal to the amount of the Discretionary Bonus to be so paid based on the
assumptions used to value stock options for purposes of Lions Gate's financial
reporting as of such date. If any portion of a Discretionary Bonus is to be paid
to Burns in the form of an award of fully vested Lions Gate common shares
pursuant to this Section 4, the number of shares subject to such award shall be
determined by the Compensation Committee on the applicable Bonus Determination
Date based on the per-share closing price (in regular trading) of Lions Gate's
common shares on that date, and such shares shall be paid to Burns at the same
time cash bonuses for such fiscal year are paid as provided in Section 4(a).
 
5.    Stock Price Bonus. If, during the Term, the Average Stock Price of Lions
Gate's common shares during a period of six (6) consecutive months is not less
than US$17.00 per share, then Lions Gate shall pay Burns a one-time bonus (in
addition to any other compensation payable pursuant to this Agreement) in the
amount of US$700,000 (the “Stock Price Bonus”). In addition, if during the Term
the Average Stock Price of Lions Gate's common shares during a period of six
(6) consecutive months is not less than US$20.00 per share, then Lions Gate
shall pay Burns a one-time additional Stock Price Bonus of US$700,000. In
addition, if during the Term the Average Stock Price of Lions Gate's common
shares during a period of six (6) consecutive months is not less than US$23.00
per share, then Lions Gate shall pay Burns a one-time additional Stock Price
Bonus of US$700,000. The stock price targets set forth above in this paragraph
shall be subject to reasonable adjustments by the Compensation Committee for
stock splits, stock dividends and similar events affecting the per-share value
of Lions Gate common shares. For purposes of the Stock Price Bonus, the “Average
Stock Price” for a particular period will be the volume-weighted average of the
Daily Stock Prices for each trading day during such period, and the “Daily Stock
Price” for any particular trading day will be the average of the high and low
trading prices for a Lions Gate common share on such day.


The Compensation Committee shall determine whether a stock price target has been
achieved for purposes of the Stock Price Bonus (the date of such determination,
the “Stock Price Bonus Determination Date”). Any Stock Price Bonus, if earned,
will be paid in the form of an option to acquire Lions Gate common shares, an
award of Lions Gate common shares, or a combination thereof as determined by the
Compensation Committee in its sole discretion (with the number of shares subject
to any such option or award to be determined in the same manner as described in
Section 4(d) above for Discretionary Bonuses payable in the form of equity
awards). Any such option or shares awarded to Burns pursuant to this Section 5
shall be fully vested on

3



--------------------------------------------------------------------------------



the Stock Price Bonus Determination Date, and the per share exercise price of
any such option shall be equal to the closing price of a Lions Gate common share
on the Stock Price Bonus Determination Date. Any such option shall be evidenced
by and subject to the terms of an option agreement in the form generally then
used by Lions Gate to evidence grants of stock options under Lions Gate's stock
incentive plan as then in effect (such form to be modified as appropriate to
reflect that the option will be fully vested on the Stock Price Bonus
Determination Date). Any Stock Price Bonus payable in the form of Lions Gate
common shares shall be paid within five (5) business days after the Stock Price
Bonus Determination Date.


For the avoidance of doubt, Burns shall not be entitled to receive the Stock
Price Bonus at any specified target more than one time and the maximum aggregate
bonus that could be payable to Burns in respect of the Stock Price Bonus
opportunity under any scenario pursuant to this Section 5 (and any other
provision of this Agreement applicable to the Stock Price Bonuses) is
US$2,100,000 (or the value thereof in the form of Lions Gate options and/or
common shares as provided herein); provided further that a single rise in stock
price can trigger all three Stock Price Bonuses.


Notwithstanding the foregoing, if on or before the time the Stock Price Bonus
becomes payable, Lions Gate's primary bank has declared Lions Gate to be in
material default of any of its bank covenants, and such default is directly
attributable to Burns' negligent disregard of any such covenants (of which he
has received notice) or his negligent supervision of any of his direct reports,
Burns shall not be entitled to the Stock Price Bonus; provided, however, the
foregoing shall be subject to binding arbitration as set forth in Section 19(f)
should Burns dispute Lions Gate's position with respect thereto.


6.    Quarterly Grant. Subject to Burns' continued employment hereunder through
the relevant grant date (and in each case subject to shareholder or regulatory
approval, if required), on November 3, 2012 and on each three (3) month
anniversary of November 3, 2012 that occurs during the Term (each, a “Quarterly
Grant Date”), Burns shall be issued a number of Lions Gate common shares
equivalent to US$187,500, calculated using the closing price (in regular
trading) of Lions Gate's common shares on the last trading day immediately prior
to the respective grant date (each a “Quarterly Grant”) and subject in each case
to applicable tax withholding; provided, however, that if Burns' employment
hereunder continues through the Expiration Date, he shall be entitled to receive
a final Quarterly Grant under this Agreement on the Expiration Date (the “Final
Quarterly Grant”). Each Quarterly Grant shall be fully vested upon grant, and
the shares subject to such Quarterly Grant shall be issued not more than five
(5) business days after the applicable Quarterly Grant Date. Notwithstanding the
foregoing, in the event that Lions Gate terminates Burns' employment without
Cause pursuant to Section 11(f) or Burns terminates his employment for Good
Reason pursuant to Section 11(e)(iv), then, subject to Sections 12(d) and 13(b),
the Quarterly Grants shall continue to be granted to Burns on each quarterly
grant date through the Expiration Date (including the Final Quarterly Grant to
be made on the Expiration Date), and no further Quarterly Grants shall be made
after that date. For the sake of clarity, any future Quarterly Grants shall be
forfeited in the event that Burns' employment hereunder and the Term is
terminated for any reason other than as contemplated by the preceding sentence
prior to the Expiration Date. If shareholder or regulatory approval of any
Quarterly Grant is necessary and Lions Gate is unable to obtain such approval
for all or any portion of a Quarterly Grant, then

4



--------------------------------------------------------------------------------



Burns shall be entitled to alternative commensurate compensation, the details of
which shall be negotiated in good faith.


7.    Equity Awards.
 
(a)    Grant of Options. Provided that Burns' employment hereunder has not been
terminated for Cause (as defined herein), death, or Disability (as defined
herein), or at his own election without Good Reason (as defined herein), and
subject to regulatory approval if required, Burns shall be granted, as soon as
practicable after the Effective Date, an option to purchase 1,857,143 common
shares of Lions Gate (the “Option”) at a per-share exercise price equal to the
closing price of a Lions Gate common share on the date the Option is granted.
The Option shall be evidenced by and subject to the terms of an option agreement
in the form generally then used by Lions Gate to evidence grants of stock
options under Lions Gate's stock incentive plan.


(b)    Grant of RSUs. Provided that Burns' employment hereunder has not been
terminated for Cause, death, or Disability, or at his own election other than
for Good Reason, and subject to regulatory approval if required, Burns shall be
granted, as soon as practicable after the Effective Date, an award of restricted
stock units with respect to 130,000 common shares of Lions Gate (the “RSU
Grant”). The RSU Grant shall be evidenced by and subject to the terms of a
restricted stock unit agreement in the form generally then used by Lions Gate to
evidence grants of restricted stock units under Lions Gate's stock incentive
plan.


(c)    Date of Vesting; Date Exercisable. Subject to Burns' continued employment
hereunder, the Option and the RSU Grant shall each vest and, in the case of the
Option, become exercisable as to twenty-five percent (25%) of the shares subject
to the award on each of the first, second, third and fourth anniversaries of the
Effective Date; provided, however, if the vesting of such awards is accelerated
pursuant to Section 8(b), 12(b) or 12(c) below, then the foregoing requirement
that Burns be an employee shall not apply with respect to any of the foregoing
vesting dates. If shareholder or regulatory approval of the Option or the RSU
Grant is necessary and Lions Gate is unable to obtain such approval for all or
any portion of either such award, then Burns shall be entitled to alternative
commensurate compensation, the details of which shall be negotiated in good
faith.


(d)    Pre-Existing and Other Equity. The foregoing Option and RSU Grant shall
be in addition to any equity awards granted to Burns by Lions Gate prior to the
Effective Date (the “Pre-Existing Equity”) as well as the Quarterly Grants and
any other equity awards provided for in this Agreement.


8.    Change of Control. In the event of a “Change of Control” as defined below,
the following shall apply:


(a)    Change of Control definition. For purposes of this Agreement, the term
“Change of Control” shall mean:


(i)
if any person, other than (A) any person who holds or controls entities that, in
the aggregate (including the holdings of such


5



--------------------------------------------------------------------------------



person), hold or control twenty-five percent (25%) or more of the outstanding
shares of Lions Gate on the date of execution of this Agreement by each party
hereto (collectively, a “Twenty-Five Percent Holder”) or (B) a trustee or other
fiduciary holding securities of Lions Gate under an employee benefit plan of
Lions Gate, becomes the beneficial owner, directly or indirectly, of securities
of Lions Gate representing thirty-three percent (33%) or more of the outstanding
shares as a result of one or more related transactions in the context of a
merger, consolidation, sale or other disposition of equity interests or assets
of Lions Gate, excluding any transactions or series of transactions involving a
sale or other disposition of securities of Lions Gate by a Twenty-Five Percent
Holder;


(ii)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, there is a sale or disposition of thirty-three percent (33%) or more of
Lions Gate's assets (or consummation of any transaction, or series of related
transactions, having similar effect);



(iii)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, there occurs a change or series of changes in the composition of the Board
as a result of which half or less than half of the directors are incumbent
directors;



(iv)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate (excluding any sale or other disposition of securities of Lions Gate by a
Twenty-Five Percent Holder in a single transaction or a series of transactions),
a shareholder or group of shareholders acting in concert, other than a
Twenty-Five Percent Holder in a single transaction or a series of transactions,
obtain control of thirty-three percent (33%) or more of the outstanding shares
of Lions Gate;



(v)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, a shareholder or group of shareholders acting in concert obtain control of
at least half of the Board, excluding any transactions or series of transactions
involving a sale or other disposition of securities of Lions Gate by a
Twenty-Five Percent Holder;



(vi)
if there is a dissolution or liquidation of Lions Gate; or


6



--------------------------------------------------------------------------------





(vii)
if there is any transaction or series of related transactions that has the
substantial effect of any one or more of the foregoing, excluding any
transaction or series of transactions involving a Twenty-Five Percent Holder.



(b)    Change in Control Severance.


(i)    If, upon or within twelve (12) months following a Change of Control,
Lions Gate terminates Burns' employment without Cause pursuant to Section 11(f)
or Burns terminates his employment for Good Reason pursuant to Section
11(e)(iv), then, subject to Sections 12(d) and 13(b), Burns shall be entitled,
in addition to the Accrued Obligations (as defined below) and continued payment
of the Quarterly Grants as provided in Section 6, to the payment of the greater
of (1) the present value (using the then prevailing rate of interest charged to
Lions Gate by its principal lender as the discount rate) of payment of Burns'
Base Salary through the Expiration Date, or (2) US$2,500,000, such payment to be
made in a lump sum as soon as practicable after (and in all events not more than
sixty (60) days after) the date of Burns' Separation from Service; provided,
however, that if the 60-day period following Burns' Separation From Service
spans two calendar years, such payment shall be made within such 60-day period
but in the second of the two calendar years. If Burns timely elects continued
health coverage for himself (and, if applicable his eligible dependents) under
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), Lions Gate will
pay or reimburse Burns' COBRA premiums for up to six (6) months following his
Separation from Service (provided that Lions Gate's obligation to make any
payment pursuant to this sentence shall cease upon the date Burns becomes
eligible for substantially similar coverage under the health plan of a future
employer). In addition, the Option, the RSU Grant and any Pre-Existing Equity,
to the extent then outstanding and unvested, will be fully vested and, in the
case of stock options, exercisable upon the date of Burns' Separation from
Service.


(ii)    As used herein, a “Separation from Service” occurs when Burns dies,
retires, or otherwise has a termination of employment with Lions Gate that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.


(c)    Waiver of Stock Price Bonus Condition Precedent. If at the effective time
of a Change of Control, Lions Gate's share price is US$17.00, $20.00 or $23.00
per share or greater than any of the foregoing, then Lions Gate shall pay Burns
any applicable Stock Price Bonus (to the extent not previously paid), without
regard to the six-month requirement set forth in Section 5 above, such bonus to
be paid in cash (as opposed to equity awards) within five (5) business days
following such Change of Control.


(d)    Definition of Accrued Obligations. As used in this Agreement, “Accrued
Obligations” means accrued but unpaid (A) Base Salary, (B) Stock Price Bonus (to
the extent that the applicable stock price goal has been achieved as of Burns'
termination date but such

7



--------------------------------------------------------------------------------



Stock Price Bonus has not yet been paid), (C) expense reimbursement, (D)
vacation pay, if any, (E) vested equity awards, and (F) pro rata Discretionary
Bonus for the year in which Burns' termination of employment occurs, if any
(with any election by Burns to receive a portion of such Discretionary Bonus in
the form of a stock option to be disregarded).


9.    Benefits/Expenses.


(a)During the Term, Burns shall be eligible for all employee benefits (including
health insurance and 401(k) or other retirement plans) per Lions Gate's standard
benefit program for an employee employed by Lions Gate at Burns' level. Burns
shall be entitled to take paid time off without a reduction in salary, subject
to the demands and requirements of Burns' duties and responsibilities under this
Agreement. Burns shall not accrue any vacation.
(b)During the Term, Lions Gate shall, consistent with its normal practice,
promptly reimburse Burns for all travel, entertainment and other reasonable
business expenses incurred by him in promoting the business of Lions Gate. In
addition, Burns shall be entitled to (i) business class travel for flights in
excess of four (4) hours, (ii) all customary perquisites provided to senior
executives of Lions Gate generally, (iii) a cell phone, which may be expensed,
and (iv) a reserved parking space. Without limiting the foregoing, Burns shall
be permitted to use Lions Gate's private plane for twenty (20) hours per year at
the same rate as negotiated by Lions Gate's Chief Executive Officer, reimbursing
Lions Gate for the total number of hours used in the same manner as Lions Gate's
Chief Executive Officer. In addition, Burns shall be entitled to a car allowance
of US$1,111 per month.
(c)During the Term, Lions Gate shall provide Burns with life and disability
insurance policies providing Burns (or his estate, as applicable) with
US$2,000,000 in benefits. Burns shall reasonably cooperate with Lions Gate in
fulfilling its obligations to provide such policies.
(d)Notwithstanding the foregoing, nothing contained in this Agreement shall
obligate Lions Gate to adopt or implement any benefits, or prevent or limit
Lions Gate from making any blanket amendments, changes, or modifications of the
eligibility requirements or any other provisions of, or terminating, in its
entirety, any benefit at any time, and Burns' participation in or entitlement
under any such benefit shall at all times be subject in all respects thereto;
provided, however, that Burns shall be treated no less favorably than other
senior executives of Lions Gate generally.
10.    Devotion of Time/Services. Burns recognizes that consistent with his
position as Vice Chairman he is required to devote substantially all of his
business time and services to the business and interests of Lions Gate and, due
to Burns' high level position, failure to do so would cause a material and
substantial disruption to Lions Gate's operations. Consistent with the
foregoing, Burns agrees that he shall not undertake any activity that is in
direct conflict with the essential enterprise related interests of Lions Gate.
As long as Burns' meaningful business time is devoted to Lions Gate, Burns may
devote a reasonable amount of time to management of personal investments and
charitable, political and civic activities, so long as these activities do not
conflict with Lions Gate's interests or otherwise interfere with Burns'
performance under this Agreement.



8



--------------------------------------------------------------------------------



11.    Termination.


Burns' employment and the Term shall terminate upon the happening of any one or
more of the following events:


(a)    upon mutual written agreement between Lions Gate and Burns;


(b)    upon the death of Burns;


(c)    by Lions Gate giving written notice of termination to Burns during the
continuance of any Disability (as defined below) at any time after he has been
unable to perform the material services or material duties required of him in
connection with his employment by Lions Gate as a result of physical or mental
Disability (or disabilities) which has (or have) continued for a period of
twelve (12) consecutive weeks, or for a period of sixteen (16) weeks in the
aggregate, during any twelve (12) consecutive month period. Notwithstanding any
other provision herein, during any period of Disability hereunder which lasts
for more than two (2) consecutive weeks, in its exercise of good faith business
judgment, and in consultation with Burns (if practical), the Board may appoint
an interim Vice Chairman to fulfill the duties and responsibilities of Burns and
such appointment shall not be deemed a breach of this Agreement; provided,
however, that upon the termination of Burns' Disability, Burns shall immediately
resume the position of sole Vice Chairman and his duties and responsibilities in
accordance with the terms of this Agreement and the interim Vice Chairman shall
cease serving in such capacity. For purposes of this Agreement, “Disability”
shall mean a physical or mental impairment which renders Burns unable to perform
the essential functions of his position, with even reasonable accommodation,
which does not impose an undue hardship on Lions Gate. Lions Gate reserves the
right, acting reasonably and in good faith, to make the determination of
Disability under this Agreement based upon information supplied by Burns and/or
his medical personnel, as well as information from medical personnel (or others)
selected by Lions Gate or its insurers. Burns shall have ten (10) days following
written notice by Lions Gate to cure the Disability, if such Disability is
capable of cure;


(d)    by giving written notice of termination for Cause. “Cause,” as used
herein, means that Burns has engaged in or committed any of the following:
(A) conviction of a felony, except a felony relating to a traffic accident or
traffic violation; (B) gross negligence or willful misconduct with respect to
Lions Gate, which shall include, but is not limited to theft, fraud or other
illegal conduct, refusal or unwillingness to perform employment duties, sexual
harassment, any willful (and not legally protected act) that is likely to and
which does in fact have the effect of injuring the reputation, business or a
business relationship of Lions Gate, violation of any fiduciary duty, and
violation of any duty of loyalty; or (C) any material breach of this Agreement
by Burns; provided, however, Lions Gate shall not terminate Burns' employment
hereunder pursuant to this Section 11(d) unless it shall first give Burns
written notice of the alleged defect and the same is not cured within fifteen
(15) business days of such written notice;


(e)    by Burns giving notice of his intention to terminate for one of the
following reasons:


(i) Burns accepts a full time position with the federal or state government,

9



--------------------------------------------------------------------------------





(ii) Burns accepts a full time position with a philanthropic or non-profit
organization,


(iii) Burns moves his permanent residence from the U.S. to another country, or


(iv) Burns' terminates his employment with Lions Gate for Good Reason. For
purposes of this Agreement, “Good Reason” shall mean (in each case without the
written consent of Burns):
(A)
a material diminution in Burns' position, authorities, duties or
responsibilities from the level in effect on the Effective Date;

(B)
a material reduction of Burns' Base Salary or target Discretionary Bonus as in
effect on the commencement of the Term or as the same may be increased from time
to time;

(C)
a requirement by Lions Gate that Burns report to anyone other than Lions Gate's
Board of Directors or Chief Executive Officer; or

(D)
any material breach by Lions Gate of this Agreement or any other compensatory
arrangement between Lions Gate and Burns.

Good Reason shall not include death or Disability. Burns' continued employment
shall not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason hereunder; provided, however, that a
termination of employment by Burns shall not be considered a termination for
Good Reason unless it occurs within eighteen (18) months following the event
claimed to constitute Good Reason. Burns shall provide Lions Gate written notice
of any event claimed to constitute Good Reason within ninety (90) days after the
occurrence of the event, and Lions Gate shall have an opportunity to cure any
claimed event of Good Reason within thirty (30) days after its receipt of such
notice from Burns. Lions Gate shall notify Burns of the timely cure of any
claimed event of Good Reason and the manner in which such cure was effected, and
upon receipt of written notice from Burns of his concurrence that a cure has
been effectuated, any notice of termination delivered by Burns based on such
claimed Good Reason shall be deemed withdrawn and shall not be effective to
terminate this Agreement.
(f)    by Lions Gate giving notice to Burns of termination without Cause.

10



--------------------------------------------------------------------------------



12.    Effect of Termination.


(a)    With Cause. If Lions Gate terminates this Agreement pursuant to
Section 11(d) above, Lions Gate shall have no further obligation to pay Burns
any compensation of any kind other than the Accrued Obligations. Notwithstanding
the foregoing, Lions Gate shall have no obligation to pay any Stock Price Bonus
otherwise payable to Burns under this Agreement if such a termination of his
employment is based on Burns' commission of a material fraud against Lions Gate;
provided, however, any such material fraud shall have been determined by binding
arbitration as set forth in Section 19(f) below.


(a)Death or Disability. In the event of the termination of this Agreement
pursuant to Section 11(b) or (c) above, Lions Gate shall have the obligation to
pay Burns' estate or Burns, as applicable, any Accrued Obligations. If on the
date of death or termination for Disability, the volume-weighted average of the
closing prices of Lions Gate's common shares for the immediately prior four
(4) month (or longer) period is US$17.00, $20.00, or $23.00 per share or
greater, then the applicable Stock Price Bonus(es) shall be paid in full if it
otherwise becomes payable in accordance with the conditions set forth in
Section 5 above applied without regard to the early termination of this
Agreement. If on the date of death or termination for Disability, the
volume-weighted average of the closing prices of Lions Gate's common shares for
the immediately prior period of less than four (4) months is US$17.00, $20.00,
or $23.00 per share or greater, then a pro-rated share of the applicable Stock
Price Bonus(es) shall be paid if the Stock Price Bonus(es) otherwise becomes
payable in accordance with the conditions set forth in Section 5 above applied
without regard to the early termination of this Agreement (i.e., if the target
was achieved over the two (2) month period immediately prior to termination for
death or Disability and four (4) months later the target was achieved for the
whole six (6) month period, then Burns (or his estate, if applicable) would
receive one third (1/3) of the applicable Stock Price Bonus). Any Stock Price
Bonus or portion thereof that becomes payable pursuant to this paragraph shall
be paid in cash (as opposed to equity awards) within five (5) business days
following the completion of the applicable six-month period. In addition, in the
event of the termination of this Agreement due to Burns' death (but not
Disability), the Option, the RSU Grant and any Pre-Existing Equity, to the
extent then outstanding and unvested, will be fully vested and, in the case of
stock options, exercisable upon the date of death.
(c)    Termination Without Cause or by Burns for Good Reason. If Lions Gate
terminates Burns' employment without Cause pursuant to Section 11(f) or Burns
terminates his employment with Lions Gate for Good Reason pursuant to Section
11(e)(iv) above and, in either case, the release requirement under Section 12(d)
is met, then Lions Gate shall pay Burns, subject to Section 13(b) and in
addition to the Accrued Obligations and continued payment of the Quarterly
Grants as provided in Section 6, a severance payment equal to the present value
(using the then prevailing rate of interest charged to Lions Gate by its
principal lender as the discount rate) of payment of Burns' Base Salary through
the Expiration Date, such payment to be made in a lump sum as soon as
practicable after (and in all events not more than sixty (60) days after) the
date of Burns' Separation from Service; provided, however, that if the 60-day
period following Burns' Separation From Service spans two calendar years, such
payment shall be made within such 60-day period but in the second of the two
calendar years. If Burns timely elects continued

11



--------------------------------------------------------------------------------



health coverage for himself (and, if applicable his eligible dependents) under
COBRA, Lions Gate will pay or reimburse Burns' COBRA premiums for up to six (6)
months following his Separation from Service (provided that Lions Gate's
obligation to make any payment pursuant to this sentence shall cease upon the
date Burns becomes eligible for substantially similar coverage under the health
plan of a future employer). In addition, the Option, the RSU Grant and any
Pre-Existing Equity, to the extent then outstanding and unvested, will be fully
vested and, in the case of stock options, exercisable upon the date of Burns'
Separation from Service. Burns shall also continue to be eligible for Stock
Price Bonus(es) without regard to the termination of his employment, through the
Expiration Date, provided that any such Stock Price Bonus that becomes payable
prior to such date shall be paid in cash (as opposed to equity awards) within
five (5) business days following the completion of the applicable six-month
period. The foregoing amounts shall not be payable if Burns' termination is in
connection with a Change of Control, but in such event Burns shall be paid in
accordance with Section 8(b).
If Burns' employment with Lions Gate is terminated pursuant to Sections 8(b),
11(a) - (c) or 11(e) - (f) above, Burns shall have no obligation to mitigate and
Lions Gate shall have no right to offset any income thereafter received by Burns
against Lions Gate's payment obligations to him.
(d)    Release. Notwithstanding any other provision herein, Burns' right to
receive any severance benefits pursuant to Section 8(b) or Section 12(c) of this
Agreement shall be subject to his execution and delivery to Lions Gate of a
general release of claims in substantially the form attached hereto as Exhibit A
(with such changes as may be reasonably required to such form to help ensure its
enforceability in light of any changes in applicable law) not more than
twenty-one (21) days (forty-five (45) days if required under applicable law)
after the date Lions Gate provides the final form of release to Burns (and
Burns' not revoking such release within any revocation period provided under
applicable law). Lions Gate shall provide the final form of release agreement to
Burns not later than seven (7) days following the termination date.
13.    Section 409A.


(a)    It is intended that any amounts payable under this Agreement and any
exercise of authority or discretion hereunder by Lions Gate or Burns shall
comply with Section 409A of the Code (including the Treasury regulations and
other published guidance relating thereto) (“Section 409A”) so as not to subject
Burns to payment of any interest or additional tax imposed under Section 409A.
To the extent that any amount payable under this Agreement would trigger the
additional tax imposed by Section 409A, this Agreement shall be construed and
interpreted in a manner to avoid such additional tax yet preserve (to the
nearest extent reasonably possible) the intended benefit payable to Burns.


(b)    Notwithstanding any other provision herein, if Burns is a “specified
employee” within the meaning of Treasury Regulation Section 1.409A-1(i) as of
the date of Burns' Separation from Service, Burns shall not be entitled to any
payment or benefit pursuant to Section 8(b) or 12(c) above until the earlier of
(i) the date which is six (6) months after his Separation from Service for any
reason other than death, or (ii) the date of Burns' death. Any amounts otherwise
payable to Burns upon or in the six (6) month period following Burns'

12



--------------------------------------------------------------------------------



Separation from Service that are not so paid by reason of this paragraph shall
be paid as soon as practicable (and in all events within thirty (30) days) after
the date that is six (6) months after Burns' Separation from Service (or, if
earlier, as soon as practicable, and in all events within thirty (30) days,
after the date of Burns' death) and any such payments shall be increased by an
amount equal to interest on such payments for the period commencing with the
date such payment would have otherwise been made but for this Section 13(b) (the
“Original Payment Date”) and ending on the date such payment is actually made,
at an interest rate equal to the prevailing rate of interest charged to Lions
Gate by its principal lender in effect as of the Original Payment Date. The
provisions of this paragraph shall only apply if, and to the extent, required to
avoid the imputation of any tax, penalty or interest pursuant to Section 409A of
the Code.


(c)    To the extent that any benefits or reimbursements pursuant to Section 9
or Section 12(c) are taxable to Burns, any reimbursement payment due to Burns
pursuant to any such provision shall be paid to Burns on or before the last day
of Burns' taxable year following the taxable year in which the related expense
was incurred. The benefits and reimbursements pursuant to such provisions are
not subject to liquidation or exchange for another benefit and the amount of
such benefits and reimbursements that Burns receives in one taxable year shall
not affect the amount of such benefits or reimbursements that Burns receives in
any other taxable year.


14.     Indemnification. Except with respect to claims resulting from Burns'
willful misconduct or acts outside the scope of his employment hereunder, Burns
shall be indemnified by Lions Gate (whether during or after the Term) in respect
of all claims arising from or in connection with his position or services as an
officer of Lions Gate to the maximum extent permitted in accordance with Lions
Gate's Certificate of Incorporation, its By-Laws and under applicable law, and
shall be covered by Lions Gate's applicable directors and officers insurance
policy, which coverage shall be no less favorable than that accorded any other
officer or director of Lions Gate.


15.     Company Policies. Burns shall abide by the provisions of all policy
statements, including without limitation any conflict of interest policy
statement, of Lions Gate or adopted by Lions Gate from time to time during the
Term and furnished to Burns in writing or of which he has notice.


16.     Non-Solicitation. Burns shall not, during the Term and for a period of
one (1) year thereafter, directly or indirectly, induce or attempt to induce any
employee or contractor of Lions Gate or its affiliates, to leave Lions Gate or
its affiliates or to render services for any other person, firm or corporation.


17.     Property of Lions Gate. Burns acknowledges that the relationship between
the parties hereto is exclusively that of employer and employee and that Lions
Gate's obligations to him are exclusively contractual in nature. Lions Gate
and/or its affiliates shall be the sole owner or owners of all interests and
proceeds of Burns' services hereunder, including without 
limitation, all ideas, concepts, formats, suggestions, developments,
arrangements, designs, packages, programs, scripts, audio visual materials,
promotional materials, photography and other intellectual properties and
creative works which Burns may prepare, create, produce or

13



--------------------------------------------------------------------------------



otherwise develop in connection with and during his employment hereunder,
including without limitation, all copyrights and all rights to reproduce, use,
authorize others to use and sell such properties or works at any time or place
for any purpose, free and clear of any claims by Burns (or anyone claiming under
him) of any kind or character whatsoever (other than Burns' right to
compensation hereunder). Burns shall have no right in or to such properties or
works and shall not use such properties or works for his own benefit or the
benefit of any other person. Burns shall, at the reasonable request of Lions
Gate, execute such assignments, certificates, applications, filings, instruments
or other documents consistent herewith as Lions Gate may from time to time
reasonably deem necessary or desirable to evidence, establish, maintain,
perfect, protect, enforce or defend its right, title and interest in or to such
properties or works. Notwithstanding anything to the contrary herein, Burns'
personal rolodex shall remain his personal property during the Term of this
Agreement and following its expiration or earlier termination. Burns' assignment
of rights in this paragraph does not apply to any invention which fully
qualifies under Section 2870 of the California Labor Code. The parties further
acknowledge that Burns is the author and owner of a screenplay currently
entitled “Inside Information” and Lions Gate agrees that it claims no ownership
interest therein. Burns agrees that Lions Gate shall have the right of first
negotiation and last refusal concerning “Inside Information.”


18.    Confidential Information. All memoranda, notes, records and other
documents made or compiled by Burns, or made available to him during his
employment with Lions Gate concerning the business or affairs of Lions Gate or
its affiliates shall be Lions Gate's property and shall be delivered to Lions
Gate on the termination of this Agreement or at any other time on request from
Lions Gate. Burns shall keep in confidence and shall not use for himself or
others, or divulge to others, any information concerning the business or affairs
of Lions Gate or its affiliates which is not otherwise publicly available and
which is obtained by Burns as a result of his employment, including without
limitation, trade secrets or processes and information reasonably deemed by
Lions Gate to be proprietary in nature, including without limitation, financial
information, programming or plans of Lions Gate or its affiliates, unless
disclosure is permitted by Lions Gate or required by law or legal process.


19.    Miscellaneous.


(a)    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of California without regard to principles
of conflict of laws.


(b)    Amendments. This Agreement may be amended or modified only by a written
instrument executed by each of the parties hereto.


(c)    Titles and Headings. Section or other headings contained herein are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of any of the terms or provisions hereof.


(d)    Entire Agreement. This Agreement constitutes the entire agreement among
the parties with respect to the subject matter hereof and supersedes all prior
agreements, negotiations and understandings of the parties in connection
therewith (including, without

14



--------------------------------------------------------------------------------



limitation, the Prior Agreement, except as expressly provided herein).
Notwithstanding the foregoing, except as expressly set forth herein, the terms
and conditions of the agreements that evidence equity-based awards granted by
Lions Gate to Burns that are outstanding as of the Effective Date are outside of
the scope of the preceding provisions of this Section 19(d) and continue in
effect.


(e)    Successors and Assigns. This Agreement is binding upon the parties hereto
and their respective successors, assigns, heirs and personal representatives.
Except as specifically provided herein, neither of the parties hereto may assign
the rights and duties of this Agreement or any interest therein, by operation of
law or otherwise, without the prior written consent of the other party, except
that, without such consent, Lions Gate shall assign this Agreement provided that
it secures the assumption thereof by any successor to all or substantially all
of its stock, assets and business by dissolution, merger, consolidation,
transfer of assets or otherwise.


(f)    Arbitration. In exchange for the benefits of the speedy, economical and
impartial dispute resolution procedure of arbitration, Lions Gate and Burns,
with the advice and consent of their selected counsel, choose to forego their
right to resolution of their disputes in a court of law by a judge or jury, and
instead elect to treat their disputes, if any, pursuant to the Federal
Arbitration Act and/or California Civil Procedure Code §§ 1281 et seq.


(i)    Burns and Lions Gate agree that any and all claims or controversies
whatsoever brought by Burns or Lions Gate, arising out of or relating to this
Agreement, Burns' employment with Lions Gate, or otherwise arising between Burns
and Lions Gate, will be settled by final and binding arbitration in accordance
with the applicable rules and procedures of Judicial Arbitration and Mediation
Services, Inc. (“JAMS”). This includes all claims whether arising in tort or
contract and whether arising under statute or common law. Such claims may
include, but are not limited to, those relating to this Agreement, wrongful
termination, retaliation, harassment, or any statutory claims under Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Fair Employment
and Housing Act, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, or similar Federal or state statutes. In addition, any claims
arising out of the public policy of California, any claims of wrongful
termination, employment discrimination, retaliation, or harassment of any kind,
as well as any claim related to the termination or non-renewal of this Agreement
shall be arbitrated under the terms of this Agreement. The obligation to
arbitrate such claims will survive the termination of this Agreement. Lions Gate
shall be responsible for all costs of the arbitration services, including the
fees and costs of the arbitrator and court reporter fees, unless Burns wishes to
share such costs voluntarily. To the extent permitted by law, the hearing and
all filings and other proceedings shall be treated in a private and confidential
manner by the arbitrator and all parties and representatives, and shall not be
disclosed except as necessary for any related judicial proceedings.


(ii)    The arbitration will be conducted before an arbitrator who is a member
of JAMS and mutually selected by the parties from the JAMS Panel. In the event
that the parties are unable to mutually agree upon an arbitrator, each party
shall select an arbitrator from the JAMS Panel and the two selected arbitrators
shall jointly select a

15



--------------------------------------------------------------------------------



third, and the arbitrators shall jointly preside over the arbitration. The
arbitrator(s) will have jurisdiction to determine the arbitrability of any
claim. The arbitrator(s) shall have a business office in or be a resident of Los
Angeles County, California. The arbitrator(s) shall have the authority to grant
all monetary or equitable relief (including, without limitation, injunctive
relief, ancillary costs and fees, and punitive damages) available under state
and Federal law. Either party shall have the right to appeal any adverse rulings
or judgments to the JAMS Panel of Retired Appellate Court Justices. Judgment on
any award rendered by the arbitrator(s) may be entered and enforced by any court
having jurisdiction thereof.


(iii)    Notwithstanding the foregoing, the parties agree to participate in
non-binding mediation with a mutually selected mediator prior to initiation of
any arbitration process, except that either party may file any formal
arbitration demand as necessary to preserve their legal rights.


20.    Limit on Benefits.


(a)    Notwithstanding anything contained in this Agreement to the contrary, to
the extent that the payments and benefits provided under this Agreement and
benefits provided to, or for the benefit of, Burns under any other Lions Gate
plan or agreement (such payments or benefits are collectively referred to as the
“Payments” for purposes of this Section 20) would be subject to the excise tax
(the “Excise Tax”) imposed under Section 4999 of the U.S. Internal Revenue Code
of 1986, as amended (the “Code”), the Payments shall be reduced (but not below
zero) if and to the extent that a reduction in the Payments would result in
Burns retaining a larger amount, on an after-tax basis (taking into account
federal, state and local income taxes and the Excise Tax), than if Burns
received all of the Payments (such reduced amount is referred to hereinafter as
the “Limited Benefit Amount”). In such case, the Payments shall be reduced or
eliminated by first reducing or eliminating cash severance payments, then by
reducing or eliminating other cash payments, then by reducing or eliminating
those payments or benefits which are not payable in cash, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time from the Determination (as hereinafter defined). Any notice
given by Burns pursuant to the preceding sentence shall take precedence over the
provisions of any other plan, arrangement or agreement governing Burns' rights
and entitlements to any benefits or compensation.


(b)    A determination as to whether the Payments shall be reduced to the
Limited Benefit Amount pursuant to this Agreement and the amount of such Limited
Benefit Amount shall be made by Lions Gate's independent public accountants or
another certified public accounting firm of national reputation designated by
Lions Gate (the “Accounting Firm”). Lions Gate and Burns shall use their
reasonable efforts to cause the Accounting Firm to provide its determination
(the “Determination”), together with detailed supporting calculations and
documentation to Lions Gate and Burns within five (5) days of the date of
termination of Burns' employment, if applicable, or such other time as requested
by Lions Gate or Burns (provided Burns reasonably believes that any of the
Payments may be subject to the Excise Tax), and if the Accounting Firm
determines that no Excise Tax is payable by Burns with respect to any Payments,
Lions Gate and Burns shall use their reasonable efforts to cause the Accounting
Firm

16



--------------------------------------------------------------------------------



to furnish Burns with an opinion reasonably acceptable to Burns that no Excise
Tax will be imposed with respect to any such Payments. Unless Burns provides
written notice to Lions Gate within ten (10) days of the delivery of the
Determination to Burns that he disputes such Determination, the Determination
shall be binding, final and conclusive upon Lions Gate and Burns.


21.    Severability. Each section, subsection and lesser portion of this
Agreement constitutes a separate and distinct undertaking, covenant and/or
provision hereof. In the event that any provision of this Agreement shall
finally be determined to be unlawful or unenforceable, such provision shall be
deemed to be severed from this Agreement, but every other provision shall remain
in full force and effect.


22.    Construction. Each party has cooperated in the drafting and preparation
of this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter.


23.    Legal Counsel. In entering this Agreement, the parties represent that
they have relied upon the advice of their attorneys, who are attorneys of their
own choice, and that the terms of this Agreement have been completely read and
explained to them by their attorneys, and that those terms are fully understood
and voluntarily accepted by them.


24.    Waiver. No waiver of any breach of any term or provision of this
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Agreement. No waiver shall be binding unless in writing and signed by
the party waiving the breach.


25.    Execution. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Photographic and facsimile copies of
such signed counterparts may be used in lieu of the originals for any purpose.


26.    Notices. All notices to be given pursuant to this Agreement shall be
effected either by mail or personal delivery in writing as follows:


Lions Gate:


Lions Gate Entertainment
2700 Colorado Avenue, Suite 200
Santa Monica, California 90404
Attention: General Counsel


Burns:


Michael Burns
c/o Lions Gate Entertainment
2700 Colorado Avenue, Suite 200
Santa Monica, California 90404



17



--------------------------------------------------------------------------------



w/ copy to:


Ziffren Brittenham LLP
1801 Century Park West
Los Angeles, California 90067
Attention: Matt Johnson, Esq.


27.    Tax Withholding. Notwithstanding anything else herein to the contrary,
Lions Gate may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.
[Remainder of page intentionally left blank]









18



--------------------------------------------------------------------------------



In witness whereof, the parties hereto have executed this Agreement as of the
date first above written.


                                         
“LIONS GATE”
LIONS GATE ENTERTAINMENT CORP.,
By: /s/ Wayne Levin
Its: EVP and General Counsel


“BURNS”
/s/ Michael Burns
Michael Burns



19



--------------------------------------------------------------------------------



EXHIBIT A


FORM OF GENERAL RELEASE AGREEMENT


1.    Release by Executive. [____________] (“Executive”), on his own behalf and
on behalf of his descendants, dependents, heirs, executors, administrators,
assigns and successors, and each of them, hereby acknowledges full and complete
satisfaction of and releases and discharges and covenants not to sue Lions Gate
Entertainment Corp. (the “Company”), its divisions, subsidiaries, parents, or
affiliated corporations, past and present, and each of them, as well as its and
their assignees, successors, directors, officers, stockholders, partners,
representatives, attorneys, agents or employees, past or present, or any of them
(individually and collectively, “Releasees”), from and with respect to any and
all claims, agreements, obligations, demands and causes of action, known or
unknown, suspected or unsuspected, arising out of or in any way connected with
Executive's employment or any other relationship with or interest in the Company
or the termination thereof, including without limiting the generality of the
foregoing, any claim for severance pay, profit sharing, bonus or similar
benefit, pension, retirement, life insurance, health or medical insurance or any
other fringe benefit, or disability, or any other claims, agreements,
obligations, demands and causes of action, known or unknown, suspected or
unsuspected resulting from any act or omission by or on the part of Releasees
committed or omitted prior to the date of this General Release Agreement (this
“Agreement”) set forth below, including, without limiting the generality of the
foregoing, any claim under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Family and Medical Leave Act, the
California Fair Employment and Housing Act, California Labor Code Section 132a,
the California Family Rights Act, or any other federal, state or local law,
regulation, ordinance, constitution or common law (collectively, the “Claims”);
provided, however, that the foregoing release does not apply to any obligation
of the Company to Executive pursuant to any of the following: (1) Section 8(b)
or 12(c), as applicable (and including any related provisions referred to in the
applicable section), of the Employment Agreement dated as of [__________, 2012]
by and between the Company and Executive (the “Employment Agreement”); (2) any
equity-based awards previously granted by the Company to Executive, to the
extent that such awards continue after the termination of Executive's employment
with the Company in accordance with the applicable terms of such awards; (3) any
right to indemnification that Executive may have pursuant to the Company's
bylaws, its corporate charter or under any written indemnification agreement
with the Company (or any corresponding provision of any subsidiary or affiliate
of the Company) with respect to any loss, damages or expenses (including but not
limited to attorneys' fees to the extent otherwise provided) that Executive may
in the future incur with respect to his service as an employee, officer or
director of the Company or any of its subsidiaries or affiliates; (4) with
respect to any rights that Executive may have to insurance coverage for such
losses, damages or expenses under any Company (or subsidiary or affiliate)
directors and officers liability insurance policy; (5) any rights to continued
medical and dental coverage that Executive may have under COBRA; (6) any rights
to payment of benefits that Executive may have under a retirement plan sponsored
or maintained by the Company that is intended to qualify under Section 401(a) of
the Internal Revenue Code of 1986, as amended; or (7) any deferred compensation
or supplemental retirement benefits that Executive may be entitled to under a
nonqualified deferred compensation or supplemental retirement plan of the
Company. In addition, this release does not cover any Claim that cannot be so
released as a matter of applicable law. Notwithstanding anything to the contrary
herein, nothing in this Agreement prohibits Executive from filing a charge with
or participating in an investigation

Page 20 of 25

--------------------------------------------------------------------------------



conducted by any state or federal government agencies. Executive does waive,
however, the right to receive any monetary or other recovery, should any agency
or any other person pursue any claims on Executive's behalf arising out of any
claim released pursuant to this Agreement. Executive acknowledges and agrees
that he has received any and all leave and other benefits that he has been and
is entitled to pursuant to the Family and Medical Leave Act of 1993.
2.    Acknowledgement of Payment of Wages. Except for accrued vacation (which
the parties agree totals approximately [____] days of pay) and salary for the
current pay period, Executive acknowledges that he has received all amounts owed
for his regular and usual salary (including, but not limited to, any bonus,
severance, or other wages), and usual benefits through the date of this
Agreement.
3.    Waiver of Civil Code Section 1542. This Agreement is intended to be
effective as a general release of and bar to each and every Claim hereinabove
specified. Accordingly, Executive hereby expressly waives any rights and
benefits conferred by Section 1542 of the California Civil Code and any similar
provision of any other applicable state law as to the Claims. Section 1542 of
the California Civil Code provides:
“A GENERAL RELEASE DOES NOT EXTEND TO A CLAIM WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.”
Executive acknowledges that he later may discover claims, demands, causes of
action or facts in addition to or different from those which Executive now knows
or believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected its terms. Nevertheless, Executive hereby waives, as to the
Claims, any claims, demands, and causes of action that might arise as a result
of such different or additional claims, demands, causes of action or facts.
4.    ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), which have arisen on or before the date of execution of this
Agreement. Executive further expressly acknowledges and agrees that:
(i)In return for this Agreement, he will receive consideration beyond that which
he was already entitled to receive before entering into this Agreement;
(ii)He is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;
(iii)He was given a copy of this Agreement on [____________] and informed that
he had twenty-one (21) days within which to consider this Agreement and that if
he wished to execute this Agreement prior to expiration of such 21-day period,
he should execute the Acknowledgement and Waiver attached hereto as Exhibit A-1;
(iv)Nothing in this Agreement prevents or precludes Executive from challenging
or seeking a determination in good faith of the validity of this waiver under
the

Page 21 of 25

--------------------------------------------------------------------------------



ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law; and
(v)He was informed that he has seven (7) days following the date of execution of
this Agreement in which to revoke this Agreement, and this Agreement will become
null and void if Executive elects revocation during that time. Any revocation
must be in writing and must be received by the Company during the seven-day
revocation period. In the event that Executive exercises his right of
revocation, neither the Company nor Executive will have any obligations under
this Agreement.
5.    No Transferred Claims. Executive represents and warrants to the Company
that he has not heretofore assigned or transferred to any person not a party to
this Agreement any released matter or any part or portion thereof.
6.    Miscellaneous. The following provisions shall apply for purposes of this
Agreement:
(a)    Number and Gender. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.
(b)    Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.
(c)    Governing Law. This Agreement, and all questions relating to its
validity, interpretation, performance and enforcement, as well as the legal
relations hereby created between the parties hereto, shall be governed by and
construed under, and interpreted and enforced in accordance with, the laws of
the State of California, notwithstanding any California or other conflict of law
provision to the contrary.
(d)    Severability. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.
(e)    Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.
(f)    Waiver. No waiver of any breach of any term or provision of this
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Agreement. No waiver shall be binding unless in writing and signed by
the party waiving the breach.
(g)    Arbitration. Any controversy arising out of or relating to this Agreement
shall be submitted to arbitration in accordance with the arbitration provisions
of the Employment Agreement.

Page 22 of 25

--------------------------------------------------------------------------------



(h)    Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.
[Remainder of page intentionally left blank]


 

Page 23 of 25

--------------------------------------------------------------------------------



The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it. The undersigned declare under penalty of perjury under the
laws of the State of California that the foregoing is true and correct.
EXECUTED this ________ day of ________ 20___, at ______________________ County,
__________.
“EXECUTIVE”


                            
[Name]


EXECUTED this ________ day of ________ 20___, at ______________________ County,
__________.


“COMPANY”


Lions Gate Entertainment Corp.


By:     ____________________________________________                        
[Name]
[Title]









Page 24 of 25

--------------------------------------------------------------------------------



EXHIBIT A-1


ACKNOWLEDGMENT AND WAIVER




I, _____________, hereby acknowledge that I was given 21 days to consider the
foregoing General Release Agreement and voluntarily chose to sign the General
Release Agreement prior to the expiration of the 21-day period.
I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.
EXECUTED this ___ day of ____________ 20___, at ___________ County, _________.
__________________________________________________                            
[Name]





Page 25 of 25